DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 12th, 2022, has been entered. Claims 18, 22, 44, & 47 are amended. Claim 21 is canceled. Claims 18-20, 22, 24-25, & 38-50 remain pending. 
Response to Arguments
Applicant’s arguments, see Pages 8-10, filed August 12th 2022, with respect to the rejection(s) of claims 18-22, 24-25, & 38-50 under 35 USC 102 have been fully considered and are persuasive.  Regarding independent claims 18, 44, and 47 applicant argues that as amended to include, “where a first one of the pair of leads is connected to a common pad, wherein the common pad is shared between the first one of the pair of leads associated with each of the plurality of temperature sensors, wherein a second one of the pair of leads is connected to a source pad, wherein the source pad is unique to the second one of the pair of leads associated with each of the plurality of temperature sensors,” claims 18, 44, & 47 overcome the previous rejection; the examiner agrees therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103.
Claim Rejections - 35 USC § 103
Claims 18-20, 22, 24-25, 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US 20160128765 A1) in view of Chan et al (US 20090240249 A1), hereinafter Schultz in view of Chan.
Regarding claim 18, Schultz discloses a medical device, comprising: an elongate shaft extending along a shaft longitudinal axis ([0031]; Figure 1—element 14) and comprising a shaft proximal portion ([0031]; Figure 1—elements 14 & 18) and a shaft distal portion ([0031], [0040], & [0042]; Figure 1—element 16; Figure 4—elements 48 & 58); an ablation tip connected to the shaft distal portion ([0031], [0040], & [0042]; Figure 1 & 3—element 12), wherein the ablation tip is a conductive shell disposed over an end of the shaft distal portion ([0031], [0038], [0040], & [0048]; Figure 1 & 3—element 12); a printed temperature sensor thermally coupled with the conductive shell ([0033]; Figure 2, 3, & 4—elements 24), wherein the temperature sensor is a printed temperature sensor and is configured to sense a temperature of the conductive shell ([0033]; Figure 2, 3, & 4—elements 24); and a pair of leads that extend along the elongate shaft and are electrically coupled with the temperature sensor ([0034]; Figure 2 & 4—elements 30), wherein the temperature sensor is one of a plurality of temperature sensors that are thermally coupled with the conductive shell ([0033]; Figures 2-4—elements 24; sensor array 22 includes a plurality of sensors 24 which may be any combination of temperature sensors or electrical sensors), wherein leads terminate in pads ([0036]; the traces may terminate in pads to allow connection of lead wires routed through catheter body). This claim is a product-by-process claim which recites that the temperature sensor is a printed temperature sensor. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2nd 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. It does not matter how the temperature sensor was created, the resulting device has a flexible circuit with a temperature sensor which senses the temperature of the conductive shell.
Schultz does not explicitly disclose wherein a first one of the pair of leads is connected to a common pad, wherein the common pad is shared between the first one of the pair of leads associated with each of the plurality of temperature sensors, wherein a second one of the pair of leads is connected to a source pad, wherein the source pad is unique to the second one of the pair of leads associated with each of the plurality of temperature sensors.
Chan teaches an ablation device comprising a plurality of temperature sensors ([0093] Figure 10—elements TC), wherein a first one of the pair of leads is connected to a common pad ([0094] & [0095]; Figure 10—element 1050), wherein the common pad is shared between the first one of the pair of leads associated with each of the plurality of temperature sensors ([0094] & [0095]; Figure 10—element 1050), wherein a second one of the pair of leads is connected to a source pad ([0094] & [0095]; Figure 10—elements 1011 & 1013), wherein the source pad is unique to the second one of the pair of leads associated with each of the plurality of temperature sensors ([0094 & [0095]; Figure 10—elements 1011 & 1013).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the temperature sensor connections and pads, as disclosed by Schultz, to include the common pad and source pad configuration, as taught by Chan, as both references and the claimed invention are directed toward ablation devices with a plurality of temperature sensors. As disclosed by Chan, the common conductor eliminated the need for individual trace lines thereby reducing the size of the catheter assembly ([0095]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the temperature sensors, as disclosed by Schultz, to include the teachings of Chan, as described above, as such a modification would eliminate the need for individual trace lines thereby reducing the size of the catheter assembly. 
Regarding claim 19, Schultz in view of Chan disclose all of the limitations of claim 18, as described above. 
Schultz further discloses wherein the temperature sensor is disposed on the shaft distal portion and is thermally coupled with an interior surface of the conductive shell ([0033] & [0040]; Figure 3—elements 12 & 24; Figure 4—elements 22, 24, & 48).
	Regarding claim 20, Schultz in view of Chan disclose all of the limitations of claim 18, as described above. 
	Schultz further discloses wherein the temperature sensor is disposed on an interior surface of the conductive shell. ([0033]; Figures 2-4—elements 12, 22, & 24)
	Regarding claim 22, Schultz in view of Chan disclose all of the limitations of claim 18, as described above. 
Schultz further discloses wherein the plurality of temperature sensors include at least one of a thermocouple and a resistance temperature detector ([0033]).
Regarding claim 24, Schultz in view of Chan disclose all of the limitations of claim 18, as described above. 
Schultz further discloses wherein the temperature sensor is attached on a substrate and the substrate is disposed on the conductive shell ([0033]; Figure 2—element 26). This claim is a product-by-process claim which recites that “the temperature sensor is printed on a substrate”. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2nd 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. It does not matter how the temperature sensor was created, the resulting device has a temperature sensor disposed on a substrate, and would function no differently than a temperature sensor that is printed on the substrate.
	Regarding claim 25, Schultz in view of Chan disclose all of the limitations of claim 24, as described above. 
	Schultz further discloses wherein the substrate includes a three-dimensional profile ([0033]; Figure 2 & 4—element 26; substrate 26 is shown to have a 3-D profile).
	Regarding claim 38, Schultz in view of Chan disclose all of the limitations of claim 25, as described above. 
	Schultz further discloses an electrode disposed on the substrate, wherein the electrode includes a three-dimensional profile portion ([0033] & [0039]; Figures 2 & 4—elements 24; the sensors 24 can include any combination of temperature sensors or electrical sensors (i.e. micro-electrodes); the micro-electrodes are depicted as having a 3D profile as shown in Figure 2 & 4)
	Regarding claim 39, Schultz in view of Chan disclose all of the limitations of claim 18, as described above. 
	Schultz further discloses an electrode ([0033]; Figure 1 & 4—elements 24; the plurality of sensors may be any combination of temperature sensors or electrical sensors (micro-electrodes)) disposed on the shaft distal portion ([0033], [0040], & [0042]; Figure 2 & 4—elements 26 & 48), wherein the electrode includes: a three-dimensional profile portion, the three-dimensional profile portion extending upwardly from a surface; and a face extending across a top of the upwardly extending profile portion, wherein the electrode is disposed on the face ([0033] & [0039]; Figures 2-4—elements 24; sensors (i.e. microelectrodes) can extend from substrate to a point beyond electrode or to electrode; the examiner is considering the side edges of sensors 24 as the profile and the face as the outermost portion of the sensors 24).
	Regarding claim 40, Schultz discloses all of the limitations of claim 39, as described above. 
	Schultz further discloses wherein the three-dimensional profile portion is formed via a process selected from the group consisting of an additive process and a subtractive process ([0033] & [0034]; sensors may be potter, overmolded, etc.).
	Regarding claim 41, Schultz in view of Chan disclose all of the limitations of claim 39, as described above. 
	Schultz further discloses wherein the upwardly extending profile portion and the face define a profile space ([0033] & [0039]; Figures 2 & 4—element 24; the space surrounding elements 24).
Regarding claim 42, Schultz in view of Chan disclose all of the limitations of claim 18, as described above. 
Schultz further discloses wherein a thermocouple can form the temperature sensor ([0033]). 
Schultz does not explicitly disclose wherein the pair of leads include a first conductor lead and thermocouple conductor.
Chan further teaches a plurality of thermocouples, each comprising a pair of leads, wherein the pair of leads include a first conductor lead and thermocouple conductor ([0093] & [0094]; Figure 10—element TC; the thermocouples have a constantan lead and a copper lead).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the temperature sensor, as disclosed by Schultz, to include the leads as disclosed by Chan, as both references and the claimed invention are directed toward ablation devices with a plurality of temperature sensors. As disclosed by Schultz, the temperature sensors can be thermocouples ([0033]). As disclosed by Chan, thermocouples have a constantan lead and a copper lead, however other configurations or materials may be used ([0093]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the lead connections and temperature sensors, as disclosed by Schultz, to include the teachings of Chan, as such a modification would produce the predictable result of providing a thermocouple junction. 
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Chan and Simpson et al. (US 6045550 A), hereinafter Simpson.
Regarding claim 43, Schultz in view of Chan disclose all of the limitations of claim 42, as described above. 
Schultz in view of Chan do not disclose a second conductor lead, wherein the first conductor lead and the second conductor lead form an electrode.
Simpson teaches an ablation catheter comprising a plurality of thermocouples and electrodes, the device comprising a first conductor lead and second conductor lead ([Col. 20, lines 42-65]; Figure 13—elements 100 & 128); and a thermocouple conductor ([Col. 20, lines 42-65]; Figure 13—element 102) wherein a temperature sensor is formed by the first conductor lead and the thermocouple conductor ([Col. 20, lines 42-65]; thermocouple is formed by two leads of dissimilar metals 100 & 102)) and an electrode is formed by the first conductor lead and the second conductor lead ([Col. 20, lines 42-65]; Figure 13—element 32; the electrode can be powered by lead 128).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the temperature sensor and electrode lead configuration, as disclosed by Schultz, to include the teachings of Simpson, as described above, as both references and the claimed invention are directed toward ablation devices with a plurality of temperature sensors. As disclosed by Schultz, the sensor array can include any combination of temperature sensors (including thermocouples) and electrical sensors (including micro-electrodes) ([0033]). As disclosed by Simpson the electrodes can be formed with a thermocouple formed at the inside surface, such that the electrode comprises two leads of dissimilar metals for the thermocouples and a power lead ([Col. 20, lines 42-65]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrode and temperature sensor lead configuration, as disclosed by Schultz, to include the teachings of Simpson, as described above, as such a modification would produce the predictable result of powering and electrode and thermocouple. 
Claims 44-50 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Simpson, and Chan.
	Regarding claim 44, Schultz discloses a medical device, comprising: an elongate shaft extending along a shaft longitudinal axis ([0031]; Figure 1—element 14) and comprising a shaft proximal portion ([0031]; Figure 1—elements 14 & 18) and a shaft distal portion ([0031], [0040], & [0042]; Figure 1—element 16; Figure 4—elements 48 & 58); an ablation tip connected to the shaft distal portion ([0031], [0040], & [0042]; Figure 1 & 3—element 12), wherein the ablation tip is a conductive shell disposed over an end of the shaft distal portion ([0031], [0038], [0040], & [0048]; Figure 1 & 3—element 12); a substrate disposed on the conductive shell ([0033], [0040], & [0042]; Figure 2 & 4—element 26), wherein the substrate has a three- dimensional profile ([0033]; Figure 2—element 26; shown to have a 3-D profile); conductor leads disposed on the substrate ([0034] & [0035]; Figure 2—elements 30); and a thermocouple disposed on the substrate([0033]; Figure 2 & 4—elements 24; sensors 24 may be thermocouples), a temperature sensor formed by the leads ([0033] & [0035]; Figure 24), and an electrode formed by the leads ([0033]; Figure 2—elements 24; the sensors 24 can be any combination of temperature sensors or electrical sensors (i.e. micro-electrodes)), wherein the leads can be connected to pads ([0036]; Figure 2—element 30). 
Schultz does not explicitly disclose a first conductor lead and second conductor lead disposed on the substrate; and a thermocouple conductor disposed on the substrate, wherein a temperature sensor is formed by the first conductor lead and the thermocouple conductor and an electrode is formed by the first conductor lead and the second conductor lead, wherein the first conductor lead is connected to a common pad, wherein the common pad is shared between conductor leads associated with each of a plurality of temperature sensors, wherein the thermocouple conductor is connected to a source pad, wherein the source pad is unique to the thermocouple conductor associated with each of the plurality of temperature sensors.
Simpson teaches an ablation catheter comprising a plurality of thermocouples and electrodes, the device comprising a first conductor lead and second conductor lead ([Col. 20, lines 42-65]; Figure 13—elements 100 & 128); and a thermocouple conductor ([Col. 20, lines 42-65]; Figure 13—element 102), wherein a temperature sensor is formed by the first conductor lead and the thermocouple conductor ([Col. 20, lines 42-65]; thermocouple is formed by two leads of dissimilar metals 100 & 102)) and an electrode is formed by the first conductor lead and the second conductor lead ([Col. 20, lines 42-65]; Figure 13—element 32; the electrode can be powered by lead 128).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the temperature sensor and electrode lead configuration, as disclosed by Schultz, to include the teachings of Simpson, as described above, as both references and the claimed invention are directed toward ablation devices with a plurality of temperature sensors. As disclosed by Schultz, the sensor array can include any combination of temperature sensors (including thermocouples) and electrical sensors (including micro-electrodes) ([0033]). As disclosed by Simpson the electrodes can be formed with a thermocouple formed at the inside surface, such that the electrode comprises two leads of dissimilar metals for the thermocouples and a power lead ([Col. 20, lines 42-65]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrode and temperature sensor lead configuration, as disclosed by Schultz, to include the teachings of Simpson, as described above, as such a modification would produce the predictable result of powering and electrode and thermocouple. 
Chan teaches an ablation device comprising a plurality of temperature sensors ([0093] Figure 10—elements TC), wherein a first one of the pair of leads is connected to a common pad ([0094] & [0095]; Figure 10—element 1050), wherein the common pad is shared between the first one of the pair of leads associated with each of the plurality of temperature sensors ([0094] & [0095]; Figure 10—element 1050), wherein a second one of the pair of leads is connected to a source pad ([0094] & [0095]; Figure 10—elements 1011 & 1013), wherein the source pad is unique to the second one of the pair of leads associated with each of the plurality of temperature sensors ([0094 & [0095]; Figure 10—elements 1011 & 1013).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the temperature sensor connections and pads, as disclosed by Schultz, to include the common pad and source pad configuration, as taught by Chan, as both references and the claimed invention are directed toward ablation devices with a plurality of temperature sensors. As disclosed by Chan, the common conductor eliminated the need for individual trace lines thereby reducing the size of the catheter assembly ([0095]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the temperature sensors, as disclosed by Schultz, to include the teachings of Chan, as described above, as such a modification would eliminate the need for individual trace lines thereby reducing the size of the catheter assembly.
	Regarding claim 45, Schultz in view of Simpson and Chan disclose all of the limitations of claim 44, as described above.
	Schultz does not explicitly disclose wherein the first conductor lead and the thermocouple conductor are electrically coupled with one another.
	Simpson further teaches wherein the first conductor lead and the thermocouple conductor are electrically coupled with one another ([Col. 20, lines 42-65]; Figure 13—element 104; the thermocouple wires form junction 104).
	Regarding claim 46, Schultz in view of Simpson and Chan disclose all of the limitations of claim 44, as described above. 
	Schultz further discloses wherein the electrode includes a three-dimensional profile portion ([0033]; Figure 2 & 4—element 24; Figure 2 & 4 portray sensors 24 (micro-electrodes) having a 3D profile).
Regarding claim 47, Schultz discloses a medical device, comprising: an elongate shaft extending along a shaft longitudinal axis ([0031]; Figure 1—element 14) and comprising a shaft proximal portion ([0031]; Figure 1—elements 14 & 18) and a shaft distal portion ([0031], [0040], & [0042]; Figure 1—element 16; Figure 4—elements 48 & 58); an ablation tip connected to the shaft distal portion ([0031], [0040], & [0042]; Figure 1 & 3—element 12), wherein the ablation tip is a conductive shell disposed over an end of the shaft distal portion ([0031], [0038], [0040], & [0048]; Figure 1 & 3—element 12); conductor leads disposed on the conductive shell ([0034] & [0035]; Figure 2—elements 30), a thermocouple disposed on the shell ([0033]; Figure 2 & 4—element 24; the sensors can include any combination of temperature sensors (thermocouples) or electrical sensors), wherein a temperature sensor is formed by the thermocouple ([0033]; Figure 2—element 24; sensors 24 may be temperature sensors (thermocouples)), and an electrode ([0033]; Figure 2 & 4—element 24; the sensors 24 can include any combination of temperature sensors or electrical sensors (i.e. micro-electrodes)) wherein the electrode includes a three-dimensional profile ([0033] & [0039]; Figures 2 & 4—elements 24; the sensors 24 can include any combination of temperature sensors or electrical sensors (i.e. micro-electrodes); the micro-electrodes are depicted as having a 3D profile as shown in Figure 2 & 4), wherein the leads can be connected to pads ([0036]; Figure 2—element 30). 
Schultz does not explicitly disclose the conductor leads comprising a first conductor lead and a second conductor lead; and a thermocouple conductor, wherein a temperature sensor is formed by the first conductor lead and the thermocouple conductor and an electrode is formed by the first conductor lead and the second conductor lead, wherein the first conductor lead is connected to a common pad, wherein the common pad is shared between conductor leads associated with each of a plurality of temperature sensors, wherein the thermocouple conductor is connected to a source pad, wherein the source pad is unique to the thermocouple conductor associated with each of the plurality of temperature sensors.
Simpson teaches an ablation catheter comprising a plurality of thermocouples and electrodes, the device comprising a first conductor lead and second conductor lead ([Col. 20, lines 42-65]; Figure 13—elements 100 & 128); and a thermocouple conductor ([Col. 20, lines 42-65]; Figure 13—element 102), wherein a temperature sensor is formed by the first conductor lead and the thermocouple conductor ([Col. 20, lines 42-65]; thermocouple is formed by two leads of dissimilar metals 100 & 102)) and an electrode is formed by the first conductor lead and the second conductor lead ([Col. 20, lines 42-65]; Figure 13—element 32; the electrode can be powered by lead 128).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the temperature sensor and electrode lead configuration, as disclosed by Schultz, to include the teachings of Simpson, as described above, as both references and the claimed invention are directed toward ablation devices with a plurality of temperature sensors. As disclosed by Schultz, the sensor array can include any combination of temperature sensors (including thermocouples) and electrical sensors (including micro-electrodes) ([0033]). As disclosed by Simpson the electrodes can be formed with a thermocouple formed at the inside surface, such that the electrode comprises two leads of dissimilar metals for the thermocouple and a power lead ([Col. 20, lines 42-65]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrode and temperature sensor lead configuration, as disclosed by Schultz, to include the teachings of Simpson, as described above, as such a modification would produce the predictable result of powering and electrode and thermocouple. 
Chan teaches an ablation device comprising a plurality of temperature sensors ([0093] Figure 10—elements TC), wherein a first one of the pair of leads is connected to a common pad ([0094] & [0095]; Figure 10—element 1050), wherein the common pad is shared between the first one of the pair of leads associated with each of the plurality of temperature sensors ([0094] & [0095]; Figure 10—element 1050), wherein a second one of the pair of leads is connected to a source pad ([0094] & [0095]; Figure 10—elements 1011 & 1013), wherein the source pad is unique to the second one of the pair of leads associated with each of the plurality of temperature sensors ([0094 & [0095]; Figure 10—elements 1011 & 1013).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the temperature sensor connections and pads, as disclosed by Schultz, to include the common pad and source pad configuration, as taught by Chan, as both references and the claimed invention are directed toward ablation devices with a plurality of temperature sensors. As disclosed by Chan, the common conductor eliminated the need for individual trace lines thereby reducing the size of the catheter assembly ([0095]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the temperature sensors, as disclosed by Schultz, to include the teachings of Chan, as described above, as such a modification would eliminate the need for individual trace lines thereby reducing the size of the catheter assembly.
	Regarding claim 48, Schultz in view of Simpson and Chan disclose all of the limitations of claim 47, as described above. 
	Schultz further discloses wherein the three- dimensional profile of the electrode is formed via a substrate disposed on the conductive shell ([0033], [0039]; Figure 2 & 4—element 26).
	Regarding claim 49, Schultz in view of Simpson and Chan disclose all of the limitations of claim 48, as described above. 
Schultz further discloses wherein the electrode includes: a three-dimensional profile portion, the three-dimensional profile portion extending upwardly from a surface; and a face extending across a top of the upwardly extending profile portion, wherein the electrode is disposed on the face ([0033] & [0039]; Figures 2-4—elements 24; sensors (i.e. microelectrodes) can extend from substrate to a point beyond shell or to shell; the examiner is considering the side edges of sensors 24 as the profile and the face as the outermost portion of the sensors 24).
Regarding claim 50, Schultz in view of Simpson and Chan disclose all of the limitations of claim 49, as described above. 
	Schultz further discloses wherein the three- dimensional profile portion is formed via a process selected from the group consisting of an additive process and a subtractive process ([0033] & [0034]; sensors may be potter, overmolded, etc.).
Conclusion
Accordingly, claims 18-20, 22, 24-25, & 38-50 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794